Citation Nr: 1743091	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In February 2017, the Veteran presented testimony at a hearing before the undersigned.  The transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  During the period on appeal the Veteran's PTSD with depressive disorder NOS manifested symptoms resulting in occupational and social impairment with deficiencies in most areas.

2.  At no time during the period on appeal did the Veteran's PTSD with depressive disorder NOS symptoms manifest complete social and occupational impairment.

3.  During the period on appeal, the Veteran's service-connected disabilities are of such severity to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent disabling, and no higher, for PTSD with depressive disorder NOS, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran seeks an initial evaluation in excess of 50 percent for PTSD with depressive disorder NOS.  The Veteran's disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9411, a rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  As the Veteran's rating claim was originally certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).

In a statement dated in November 2011 a friend of the Veteran reported that the Veteran would occasionally work delivering pizza for a local pizza shop or occasional hours at a local surplus store in town run by friends.  He gave a few guitar lessons a week and did photography for graduations.  The Veteran was reported to maintain a "low profile."  It was reported that the Veteran did not seem to be able to organize himself in any way to effectively address issues that he sees.  He complaints about them, but cannot get out of his apartment or his very circumscribed lifestyle to find an avenue of work or action that will address the issues he claims to be concerned about.  Since the 1990's the Veteran had a short failed marriage and lived in a small area.  The only outside excursions were a few trips to Vietnam and a couple of retreats at Buddhist monasteries.  The friend reported that he stopped by to visit the Veteran a few years prior and found that the Veteran was walking around kind of out of it, kind of disoriented.  He took the Veteran to the hospital for treatment and was found to be dehydrated and weak.  The Veteran had self-isolation.  He had a few friends but would often go for many days or even weeks without getting in touch with them.  

In a statement received in December 2011, the Veteran's brother reported that after service the Veteran was withdrawn and reclusive.  He lived at his parents' house.  Thereafter, the Veteran was married and divorced in one year.  He moved into a cabin of a friend that was secluded.  Then he moved into a trailer deeper in the woods without electric or water.  The Veteran was noted to have made two trips back to Vietnam.  He had spent time in a monastery.  He had never been able to hold a job for any length of time.  A boss was noted to tell the brother that the Veteran was a good worker if left alone.  However, if you tried to tell him what to do he would object, get an attitude and rebel to the point of no return.  The Veteran was reported to have an absence of eye contact.  

The Veteran was afforded a VA examination in January 2012, after which he was diagnosed with PTSD and depressive disorder NOS.  GAF score was 58.  The examiner noted that the Veteran had occupational and social impairment with occasional increase in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran was married from 1976 to 1978 and was then divorced.  The Veteran rated his satisfaction with his social life as 10/10.  He reported that he had been employed in a photo finishing corporation, as a photographer, in a lumberyard, and as a carpenter.  He was last employed on a full-time basis in 1979, had had been working at several part-time jobs simultaneously.  The Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, and difficulty and inability in establishing and maintaining effective work and social relationships.

In October 2012 the Veteran was cooperative and no psychomotor disturbance was noted.  Speech was normal in rate and volume.  Thought flow was organized and linear.  The Veteran denied audio and visual hallucinations and delusional symptoms.  The Veteran was "doing okay today."  Affect was full in range and content was appropriate.  The Veteran was alert and oriented. 

In another October 2012 treatment note the Veteran reported persistently reexperiencing the traumatic event with recurrent and intrusive recollection that is unchanged, recurrent and intrusive recollection that is getting worse, recurrent distressing dreams of the event, intense psychological distress at the exposure to cues that resemble the traumatic event, persistent avoidance of stimuli associated with the trauma.  He reported persistent symptoms of increased arousal.  The Veteran reported clinically significant distress or impairment in social occupational functioning.  The Veteran denied suicidal and homicidal ideation.  On observation the Veteran's speech was acceptable and he was not psychotic.  Mental status examination revealed the Veteran to be adequately groomed, and pleasant and forthcoming.  He was oriented to person, place, and time.  He was calm and cooperative.  Affect was congruent.  Judgment and insight were good.  The Veteran was diagnosed with PTSD and anxiety.  A GAF score of 58 was assigned. 

On mental status examination in November 2012 the Veteran was alert, attentive and oriented times three.  He was cooperative, reasonable and grooming was appropriate.  Speech was normal in rate and rhythm.  Language was intact.  Mood was anxious and depressed.  There were no perceptual disturbances.  Thought process and association was normal and coherent.  There was no unusual thought content.  There was no suicidal or violent ideation.  Insight and judgment were good, and memory was intact.  The Veteran was diagnosed with PTSD, chronic, and depression NOS.  A GAF score of 65 was assigned. 

In May 2013 the Veteran reported nightmares three to four times a week.  He had high anxiety and panic with triggers related to Vietnam, including open roads, getting boxed in on the freeway, smells, and sounds.  

The Veteran was afforded a VA examination in August 2013 after which he was diagnosed with PTSD, chronic and depressive disorder, NOS.  He was assigned a GAF score of 53 for both PTSD and depressive disorder.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran had difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  There was significant distress or impairment in social, occupational, or other important areas of functioning.  

The examiner noted that since service the Veteran has had some periods of full-time, gainful employment, but most of it has been more sporadic in photography and light construction.  The Veteran reported consistent problems through the years with authority figures, particularly brazen corporate types, or dealing frequently with the public.  His employment was most successful when he was more isolated and not closely supervised.  He admitted to hypothetically being employable under such circumstances, but believed such jobs were difficult if not impossible to find in his area.  This examiner noted concurrence with this conceptualization and the findings of the previous examiner in terms of employability.  While there was some interference from his PTSD symptoms, most notably in motivation and socialization, they do not preclude him from potential employment under the right conditions.  He had not participated in any vocational retraining.  The examiner reported that the Veteran was certainly bright enough for many jobs, having completed difficult college majors at a Big Ten university.  His medications would preclude some forms of employment given the potential side effects of depressants.  Overall, it is much more likely than not that the Veteran's conditions have worsened slightly since the original evaluation, but still do not preclude employment.  

In a December 2015 VA treatment note the Veteran was noted to not have any history of any suicidal acts and self-harm.  There was no history of striking people but in the past verbal outbursts in public settings, pounding table.  The Veteran felt at ease with a little bit of churning (anticipating the session), "I got my gloom days" and "Thank You for your Service" was irritating.  He had diminished interest in all or most activities most of the day nearly every day.  His thoughts sometimes kept him awake but not always.  There was no psychomotor agitation/retardation that was observed by others.  He had guilt sometimes.  He used to be able to sit and read or play guitar for two to three hours, now harder to sit for that length of time, needs to get more movement.  He had just a thought of suicide and no plans.  He was able to dismiss the thought.  Mental status examination revealed the Veteran to be alert and attentive.  He was oriented times three.  He was cooperative and reasonable and had appropriate grooming.  Speech was normal in rate and rhythm.  Language was intact.  There were no perceptual disturbances.  Thought process and association was normal and coherent.  There was no usual thought content.  There was an occasional brief thought of suicide.  There was no fixed specific means contemplated, noted had a thought from self-immolation from someone famous in his religious denomination, persons action was a protest to call attention to a cause, no plans.  The Veteran identified multiple reasons for living.  Insight was fair to good and judgment was fair.  Memory appeared intact.  

In December 2015 the Veteran's mood was initially positive, some irritation; affect in agreement; oriented to person, place and time; thought processes coherent, often tangential but associations were logical, twice voiced awareness of being off topic, expanded responses to closed ended questions, nuances for many questions; no signs of psychosis; conversation normal pace of words but few pauses; and no tremors or slowness.  There was occasional suicidal ideation but not much.  He had occasional panic attacks, citing sometimes at night he woke up hot and clammy.  He felt in general that he worries too much, but is ok when does his religious mindfulness practice.  He was moderately restless, fidgety, and jittery.  He was occasionally irritable.  In the past year there was a time period when it was harder to concentrate.  

In January 2016 the Veteran's mood was even, to some irritation.  Affect was congruent.  He was oriented to person, place, and time.  Thought processes were coherent.  There were no signs of psychosis.  Conversation was fluid.  There was no psychomotor agitation or slowness.  There was no suicidal ideation.

In March 2016 the Veteran's mood was somewhat stressed to start the session.  Affect was congruent and he was oriented times three.  Thought processes were coherent with insight and no indication of psychosis.   Rate of speech was within normal range.  There were no observed tremors and no suicidal ideation.

In another treatment note dated in March 2016 the Veteran's mood ranged from ok to irritated.  It was noted that at times he had difficulties with motivation to get going in the day.  Affect was congruent with narrative content.  He was oriented to person, place, time and current weather.  Thought processes were coherent.  There were no signs of psychosis.  Conversation was fluid with a pause of about a minute then resumed normal flow.  There was no psychomotor agitation or slowness and no suicidal ideation.

In April 2016 the Veteran's mood was irritated.  There was no suicidal ideation but some mornings it was difficult.  Affect was congruent.  He was congruent, oriented to person, time, place and current winter weather conditions.  Thought processes were coherent and there were no signs of psychosis.  Rate of speech was normal in flow with a pause for about 60 seconds near end of session, remarked that was a good moment of meditation and the pause was consistent with his spirituality which he discussed.  There were no tremors and no suicidal ideation.

In another treatment note dated in April 2016 the Veteran left the door open about two inches.  His mood was "a little down . . . due to (military) photography (project)."  His affect suggested he was slightly more upbeat.  He was oriented times three, thought processes were coherent, and there were no indicators of psychosis.  Conversation was normal in rate.  There was no psychomotor agitation or slowness.  There was no suicidal ideation.

In May 2016 the Veteran's mood showed some irritation.  Affect was in agreement.  He was oriented times three.  Thought processes were coherent.  There was no indication of psychosis.  Conversation was fluid.  There was no psychomotor agitation or slowness and no suicidal ideation.

In another treatment note dated in May 2016 the Veteran's mood was irritated.  Affect was in agreement.  He was oriented to person, place, and time. Thought processes were coherent.  There was no sign of psychosis.  Rate of speech was normal to somewhat pressured at times.  There were no tremors and no suicidal ideation.  

In June 2016 the Veteran was noted to have a fair mood with affect in agreement.  There was one brief moment of dysphoria appropriate to narrative content.  There was another brief moment of near dysphoria appropriate to narrative.  The Veteran was oriented times three.  Thought processes were coherent.  There was no indication of psychosis.  Conversation was fluid with no gaps.  There was no psychomotor agitation or slowness.  There was no suicidal ideation. 

The Veteran was afforded a VA examination in June 2016 after which he was diagnosed with PTSD and unspecified depressive disorder.  The examiner reported that the Veteran's disability produced occupational and social impairment with reduced reliability and productivity.  The Veteran remained in contact with his younger brother, who he described as having an initial "stormy" relationship with though now is quite close to.  He reported that his last romantic involvement occurred three years ago with a women he was dating for six months until things ended due to her "acting strange."  He denied any current romantic relationships, noting a few women are "fluttering around" though he is not interested in pursuing this.  He endorsed maintaining a limited group of friends and acquaintances he conversed with.  He felt he has become more socially isolative and feels that others are a "bother," such that he doesn't want to deal with them.  However, the Veteran stated that he recently reconnected with another prior military photographer.  He has been actively involved in preparing for a photography show of his pictures from Vietnam for the prior six months.  While this has helped provide him focus and purposeful action, it has also reportedly increased anxiety/feelings of being overwhelmed.  The Veteran resided in a rented duplex by himself.  

The Veteran stated that he retired from working several odd jobs (surplus supply store, guitar lessons, and taking senior class photos) approximately seven years prior.  He noted that his longest term of employment was for three years in 1974, quitting this following a negative interaction with his boss that solidified his dislike of "how the big shots operate."  He noted that he vowed to never work for corporate America again, and since that time has largely held part-time jobs or been self-employed.  Veteran denied any job-related issues, noting this was largely due to working for himself the majority of his life.  He stated he has not sought out other employment since retirement and does not believe he could work due to anxiety and "panic."  

Veteran's grooming and hygiene were appropriate to the situation.  He was alert, oriented, and cooperative.  Recent and remote memory were grossly intact, and he was able to successfully complete tasks of reverse-order sequencing and serial subtraction.  Psychomotor ambulation was unremarkable and motor activity was absent of agitation or distress.  Speech processes were expansive in productivity, though within normal limits in terms of rate, rhythm, and tone.  Mood appeared to be primarily euthymic, with appropriately varying and congruent affect.  Thought processes were clear and goal-directed, reflecting themes of disgust/discontent with "hype" around the war.  Some intrusive recollections of Vietnam experiences with associated tearfulness were noted.  There was no loosening of associations, flight of ideas, disorganization, or other indications of a formal thought disorder were apparent.

The Veteran endorsed presence of intrusive memories in response to coming to the VA, seeing news regarding the current war, people thanking him for his service, smelling campfires, and the sound of helicopters.  He indicated a state of guardedness and "paranoia" in crowds, such that "I'd rather go home and sit quietly."  Veteran endorsed minimal difficulties in a small gathering of known people, but increased anxiety in larger groups of strangers.  The Veteran reported feeling that the world was a dangerous place in general, and when invited to certain events won't go due to fear/anxiety.  Veteran was unable to specify what it is exactly that he's afraid of, but noted that he does experience "panic attacks" and is apprehensive that this may occur in front of others.  Panic attacks were reportedly manifested by his heart racing and dizziness, lasting for 10 to 20 minutes each time and occurring daily.  He identified precipitating factors such as feeling boxed in by cars while driving and crowds, though at times panic episodes are unexpected.  The examiner noted that this did not meet the threshold for a full-blown panic attack, but indicated episodes of increased anxiety.  He noted that this may be accompanied by overwhelming guilt, sadness, and anger.  Irritability and verbal aggression were noted.  The Veteran endorsed varying sleep quality, though averages eight hours of sleep a night.  He described his mood as a "loner" (this was not an emotional state), and when queried only responded that he has "some bouts of depression."  Bouts of depression were endorsed as occurring three times a week and only last for about an hour, as he stated he was able to recognize this and intervene appropriately.  Motivation was good at the time as he indicated working on his prints gives him something to focus on.  He denied any issues with appetite, though there are some slight difficulties with loss of interest in previously enjoyed activities.  He indicated some ongoing underlying "baseline anxiety" which has always been present but which he feels is exacerbated the last 4 or 5 years.  He could not identify a specific precipitating factor but hypothesizes it may be due to retirement and/or co-occurring medical issues.  He indicated some increased problems with short-term memory manifested by forgetfulness, though no significant cognitive deficits were noted.  Concentration was intact.  He reported some passive suicidal ideation though denied any active suicidal thoughts, plan, or intent.

The examiner found that the Veteran was socially functional though preferred to be alone.  He maintained a small subset of friends as well as a close relationship with his brother, though experienced increased difficulties in large groups of unknown peers.  He had consistently endorsed some problems with authority figures.  The educational history of the Veteran was characterized by his highest education attainment of an advanced degree.  This suggested adequate educational preparedness for vocational pursuits, and the Veteran clearly had the intelligence to meet job demands.  A review of the pertinent medical and non-medical evidence in the records identifies a history of cardiac problems which likely interplay with mental health issues and could possible create challenges to employment.  

The examiner noted that if given a direction and purpose to work towards the Veteran's mood and/or motivation likely improve.  However, he may have some moderate difficulties in a work environment in which he has to interact with a large group of co-workers on a regular basis.  In addition, some antisocial attitudes towards authority figures could create conflict in certain job settings.

A review of mental health symptomatology demonstrated some symptoms that would have relevance for possible vocational limitations.  There were evidenced in the areas of episodes of depression, symptoms of PTSD, mild irritability, and heightened periods of anxiety.  These issues appeared to be a combination of mental health symptoms as well as a general anti-establishment attitude.  The Veteran was participating in ongoing treatment for mental health concerns, though psychiatric medication of Lorazepam may preclude him from certain types of employment given the potential effects of a depressant.  While these symptoms could create and impose work restrictions in certain job environments which necessitate frequent social/collegial contact and strict structure, they do not necessarily preclude him from potential employment under the right conditions.

In July 2016 the Veteran was noted to initially have some irritation.  Affect was in agreement.  He was oriented to person, time, and place.  Thought processes were coherent and there were not indicators of psychosis.  Rate of speech was within normal range.  There was no psychomotor agitation or slowness.  There was no suicidal ideation.

In August 2016 the Veteran's mood showed some anxiety but noted some improvement in managing anxiety.  Affect was in agreement.  He was oriented to person, time, and place.  Thought processes were coherent.  There was no indication of psychosis.  Rate of speech was slightly pressured.  There were no tremors or slowness.  There was no suicidal ideation.

In September 2016 the Veteran's mood was positive, affect was congruent, smiling and positive.  The Veteran was oriented times three.  Thought processes were coherent.  There were no signs of psychosis.  Conversation was fluid for the session.  There was no psychomotor agitation or slowness.  There was no suicidal ideation. 

In February 2017 the Veteran was noted to have some anxiety, affect congruent, oriented to person, place, and time, thought process was coherent, no indication of psychosis, talkative, sustained conversation but not pressured , no tremors or slowness observed.  No suicidal ideation right now, not directly by has had some days of felling ill, feeling low, then possible suicidal ideation but no plans.  Area of focus included nightmares/distressing dreams.  The Veteran was noted to have more anxiety and depression lately.

At the Board hearing, the Veteran testified that his employment history has been mostly jobs with limited interaction; where he was essentially self-employed.  He stated that he was "mostly a loner."

The Board finds that entitlement to an initial evaluation of 70 percent disabling, and no higher, for PTSD with depressive disorder is warranted.  During the entire period on appeal the Veteran's PTSD with depressive disorder manifested the Veteran to be withdrawn and reclusive.  Although the Veteran was noted to have worked several part time jobs, he had difficulty working with other people.  The Veteran was noted to be a good worker if left alone; however, he had difficulties when told what to do.  It was reported that the Veteran had difficulty organizing himself.  The Veteran had panic attacks and had chronic sleep impairment.  The Veteran had difficulty to inability to establishing and maintaining effective work and social relationships.  The Veteran reported clinically significant distress or impairment in social occupational functioning.  The Veteran reported nightmares.  He had had high anxiety and panic.  Upon examination in August 2013 the examiner noted that there was significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran reported in August 2013 that he was hypothetically employable under circumstances when he was isolated and not closely supervised but believed that the jobs were difficult if not impossible to find in his area.  The examiner agreed with this assessment.  The examiner reported that the Veteran was employable under the right conditions.  Beginning in December 2015 the Veteran was noted to have thoughts of suicide.  The Veteran was noted to be able to tolerate small groups of known peers; but, that he preferred to be alone.  In June 2016 the Veteran reported panic attacks lasting 10 to 20 minutes daily; however, the examiner found that these were not true panic attacks.  Affording the Veteran the benefit of the doubt, the Veteran's psychiatric disability manifests symptoms that result in occupational and social impairment with deficiencies in most areas, including suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, an initial evaluation of 70 percent is granted.

There is no evidence of an inability to function both mentally and behaviorally on a daily basis; a danger of physical harm to himself or others, or; gross impairment of his cognitive functions and behavior or disorientation.  Thus, the Veteran psychiatric disability does not manifest total social and occupational impairment; an evaluation in excess of 70 percent is denied.

III. TDIU

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Following the above decision, the Veteran is in receipt of service connected disability benefits that meet the schedular criteria for assignment of a TDIU.

In an application for TDIU, dated in November 2016, the Veteran reported that he last worded full time in 1977 and that he became too disabled to work during the period from 1980 to 1985.  The Veteran reported that he was self-employed from approximately 1998 to 2008 or 2009.  During that time he worked odd jobs including music lessons, handyman, delivering pizza, and assisting with retail.  

As noted above, in a statement dated in December 2011 the Veteran's brother noted that a prior employer stated that the Veteran was a good worker if left alone; however, if he was told what to do, he would object, get an attitude, and rebel to the point of no return.  

As noted above, the Veteran was noted to have the inability to establish and maintain effective work relationships.

In August 2013 the Veteran was noted to have had some periods of full-time, gainful employment, but most of it has been more sporadic in photography and light construction.  His employment was most successful when he was more isolated and not closely supervised.  The Veteran admitted to hypothetically being employable under such circumstances, but believed such jobs were difficult if not impossible to find in his area.  This examiner noted concurrence with this conceptualization and the findings of the previous examiner in terms of employability.  While there was some interference from his PTSD symptoms, most notably in motivation and socialization, they do not preclude him from potential employment under the right conditions.  The examiner reported that the Veteran was certainly bright enough for many jobs, having completed difficult college majors at a Big Ten university.  His medications would preclude some forms of employment given the potential effects of CNS depressants.  Overall, it is much more likely than not that the Veteran's conditions have worsened slightly since the original evaluation, but still do not preclude employment.  

In June 2016 the Veteran reported that he retired from working several odd jobs approximately seven years prior.  He noted that his longest term of employment was for three years in 1974, quitting following a negative interaction with his boss.  In terms of employability, examiner noted that the work history of the Veteran was riddled with various terms of odd jobs and freelance photography work, which is reportedly by choice, as opposed to inability to sustain gainful employment, due to aversion to working in "Corporate America."  He has consistently endorsed some problems with authority figures.  The educational history of the Veteran is characterized by his highest education attainment of an advanced degree.  The examiner noted that this suggests adequate educational preparedness for vocational pursuits, and the Veteran clearly has the intelligence to meet job demands.  A review of the pertinent medical and non-medical evidence in the records identifies a history of cardiac problems which likely interplay with mental health issues and could possible create challenges to employment.  

Affording the Veteran the benefit of the doubt, the Veteran's service-connected disabilities, his PTSD in particular, render the Veteran unemployable.  During the period on appeal, the Veteran's employment history has consisted exclusively of odd jobs, including guitar lessons, pizza delivery, and photography.  There is no indication that these odd jobs have been gainful.  Although the Veteran has been employed, the jobs were noted to be mainly self-employment.  The Veteran was able to function socially in small groups with known peers; however, the Veteran was noted to have difficulty with authority figures and to have problems with employers.  The Veteran advanced degrees; however, there is no indication that the Veteran has been able to obtain and maintain employment with these degrees.  As such, entitlement to award of a TDIU is granted.


ORDER

Entitlement to an initial evaluation of 70 percent, and no higher, for PTSD with depressive disorder, is granted, subject to regulations governing payment of monetary awards.

Entitlement to a TDIU is granted, subject to regulations governing payment of monetary awards.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


